Citation Nr: 0839848	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  02-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 24, 1976, to June 
18, 1976, and from August 1977 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The Board remanded the claim in March 2004.

In an April 2007 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In July 2008, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion for Remand.  In a May 2006 
Order, the Court granted the motion, vacated the April 2007 
Board decision, and remanded the case to the Board for 
further appellate review.


FINDINGS OF FACT

1. The veteran did not incur any injury in service that is 
related to a current back disorder.

2. The veteran did not incur any injury in service that is 
related to a current right ankle disorder.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159(c)(4) (2008).

2. A right ankle disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159(c)(4) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, May 2001, May 2004, and November 2005 letters 
to the veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

As the Board concludes below that the preponderance is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records dated in 1976, treatment records 
from the veteran's reserve duty period, private post-service 
medical records, VA medical treatment records, the veteran's 
testimony at his October 2002 RO hearing, and written 
statements from the veteran and his representative.

The Board notes that numerous efforts were made to obtain the 
veteran's service treatment records from 1977 to 1981 without 
success.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a low back disorder and a right ankle disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In the instant case, service treatment records from May and 
June 1976 do not reflect complaints of or treatment for 
either a low back disorder or a right ankle disorder.

Service treatment records from the veteran's reserve duty 
period indicate that on service examinations dated in January 
1984, September 1984, November 1986, October 1987, October 
1989, October 1990, and August 1995, the veteran was noted to 
have had a normal clinical evaluation of the feet, lower 
extremities, spine and other musculoskeletal system, and that 
no back or ankle problems were noted.  In his Reports of 
Medical History dated in January 1984, September 1984, 
January 1986, October 1987, October 1989, October 1990, and 
August 1995, the veteran stated that he did not have and had 
never had swollen or painful joints, arthritis, rheumatism or 
bursitis, recurrent back pain, or foot trouble.  Although he 
repeatedly reported a history of a right elbow injury in 
these Reports of Medical History, the veteran never reported 
any history of back or ankle injury or back or ankle problems 
of any kind.  In his January 1984 Report of Medical History, 
the veteran reported a history of right elbow injury, and 
that there was "no other known problem."

In June 1987 and September 1990 service Dental Health 
Questionnaires, the veteran reported that he did not have and 
had never had arthritis or painful joints.

On a service Applicant Prescreening Form dated in August 
1990, the veteran stated that he did not have an had never 
had back trouble, painful or "trick" joints or loss of 
movement in any joint, or impaired use of the arms, legs, 
hands or feet.  The veteran reported histories of a right 
elbow bone chip in 1976 and a left wrist cyst removal in July 
1990.

The earliest indication in the record of any back or ankle 
problem is an August 1996 VA medical treatment note, which 
indicates that the veteran complained of a history of low 
back pain that had begun one month prior.  It was noted that 
the back pain was not associated with injury, but was related 
to increased stress to the back at work by lifting and 
bending.  The veteran's past medical history was noted to be 
that he had had surgery on his right elbow in 1976 for a 
"bone spur."  Radiology reports indicated minimal narrowing 
of the L4-L5, grade I spondylolisthesis L5-S1, and bilateral 
pars defects at L5.  The veteran was diagnosed as having 
mechanical lower back pain and lumbosacral strain.

VA medical treatment records and a service Physical Profile 
indicate that the veteran received further treatment for low 
back pain in September 1997, March 1998, April 1998, May 
1998, June 1998, January 2000, and October 2000.  A March 
1998 VA treatment record indicates that the veteran presented 
with right side back pain at the sacroiliac joint, which had 
been occurring for the past two years.  It was noted that 
there was no history of injury, that the veteran performed 
heavy lifting at work and practiced proper body mechanics, 
and that the veteran had a history of an old right shoulder 
injury playing football as a teenager.

The earliest indication of any right ankle problem is an 
October 2000 VA medical treatment record.  At that time, the 
veteran reported continuing low back pain, and complained of 
right ankle pain he described as an ache with "popping" 
sensation.  The veteran reported at that time that he had 
injured his ankle in active duty in 1978, with torn 
ligaments, and that he limited sports, twisting, and turning.  
The veteran was diagnosed as having low back pain and right 
ankle pain.  

December 2001 VA medical treatment records indicate that the 
veteran complained of two to three weeks of right ankle pain, 
which he also felt on the ball of his foot.  The veteran 
reported that he had no acute injury but had a history of 
torn ligaments many years before.  X-rays showed some bony 
spurring around the lateral malleolus, which may have been 
the result of a prior trauma, and the veteran was diagnosed 
as having mild degenerative arthritis at the ankle.

In March 2002 the veteran reported a history of ligamentous 
injury for over 20 years and presented with right ankle pain 
by twisting it the day before.  It was noted that the veteran 
was wearing braces recommended by orthopedics.  X-rays showed 
normal right ankle, and the veteran was diagnosed as having 
right ankle sprain.

April 2002 private medical treatment notes indicate that the 
veteran presented with a history of a twisting injury to the 
right ankle.  The veteran reported that his first sprain 
occurred many years before while in the military, and that 
subsequent to that he had had chronic recurrent inversion 
injures once a week.  The veteran was diagnosed as having 
inversion injury of the ankle, rule out impingement syndrome, 
rule out peroneal pathology, rule out intraarticular 
pathology.

On May 2002 follow-up examination, it was noted that the 
veteran still had significant instability symptoms and pain, 
and that his ankle gave way quite frequently, particularly on 
uneven ground.  In June 2002, the veteran underwent a 
Brostrom ligament reconstruction.  In July 2002, it was noted 
that he was healing nicely.  December 2002 to April 2003 VA 
treatment notes indicate further treatment of the right 
ankle.

At his October 2002 RO hearing the veteran testified that in 
1978, aboard a ship in service, he was coming down some 
steps, stepped, and twisted his right ankle.  He testified 
that, as a result, ligaments and tendons in his ankle were 
torn, and that it caused a very serious injury.  He also 
testified that x-rays were taken at the time, that his 
medical provider believed that he had broken his ankle and 
told the veteran that he had tore the ligaments in his ankle 
very badly, and that his ankle gave him problems with walking 
and standing.  The veteran stated that the injury was treated 
with Tylenol and going to the whirlpool three to four times a 
week for a few months, and that he was placed on light duty 
for about six months.  He furthermore testified that he had 
been diagnosed as having arthritis of the right ankle, 
beginning in the 1980s.

With respect to his back, the veteran testified that his 
lower back injury occurred in 1978, when he was pulling on 
ropes and felt a pull in his back.  He testified that he went 
to a doctor and was told that he pinched a nerve in his back.  
He also testified that he went to sick call numerous times 
for treatment of his back.

August 2005 VA treatment records indicate that June 2005 
magnetic resonance imaging (MRI) showed a broad based disc 
bulge with a superimposed right paracentral herniated nucleus 
pulposus at L4/L5, with contact of the transiting L5 nerve 
root.  It was noted that the veteran had had chronic pain of 
the low back for the past ten years and that the veteran also 
reported ankle surgery in the past.  

A February 2006 private treatment note indicates that the 
veteran related a 30 year history of back and right hip and 
leg pain that began after an accident while on active duty in 
the military.  The veteran was diagnosed a having a herniated 
lumbar disc at L4-5 on the right.

A May 2006 private treatment note indicates that the veteran 
had a long history of lower back pain, that he related the 
beginning of this to 1978 when he was in service and was 
pulling lines on a boat, and that since that time he had 
developed back pain.  The veteran was diagnosed as having L4-
5 degenerative disc disease and right leg radiculopathy.

October 2006 VA medical treatment records indicate that the 
veteran complained of chronic lower back pain and occasional 
radicular complaints in the right leg since 1978 when he hurt 
his back in service.  The veteran was diagnosed as having 
chronic low back pain. 

After reviewing the record, and considering its heighted duty 
to consider the benefit of the doubt, the Board finds a 
preponderance of the evidence to be against the veteran's 
claims of service connection for a low back disorder and a 
right ankle disorder.

First, the evidence reflects that the veteran did not incur 
any injury in service that is related to a current back 
condition.

The veteran testified at his October 2002 RO hearing that his 
lower back injury occurred in 1978 while pulling on ropes, 
and that he went to a doctor, was told that he pinched a 
nerve in his back, and went to sick call numerous times for 
treatment for his back.  However, the earliest indication of 
any back problem in the post-service medical record is the 
August 1996 VA treatment record, which is dated nearly 15 
years after the veteran's period of service.  Moreover, the 
medical record from January 1984 to August 1995 reflects no 
indication whatsoever of any back problems, both on service 
examination and by the reports of the veteran.  In this 
regard, in reporting his medical history between January 1984 
and August 1995, the veteran specifically reported that he 
did not have and had never had either "recurrent back pain" 
or "back trouble" at least eight times, and at no point in 
these examination reports or reports of medical history was 
any back problem or history of a back injury or back problems 
ever noted.

Furthermore, upon first reporting a back problem in August 
1996, the veteran reported a history of low back pain that 
had begun one month prior, and that the back pain was not 
associated with any injury, but rather was related to 
increased stress to the back at work by lifting and bending.  
The only past medical history noted at that time in August 
1996 was that the veteran had had surgery on his right elbow 
in 1976.  Also, although the veteran continued to receive 
treatment for his low back pain in September 1997, March 
1998, April 1998, May 1998, June 1998, January 2000, and 
October 2000, the veteran never once related his back 
condition to his period of service during that time or 
indicated that his back pain began prior to 1996.  Rather, a 
March 1998 VA treatment record again indicated that the 
veteran's back pain had been occurring for the past two 
years, and that there was no history of prior injury.  In 
short, despite numerous incidents of treatment for the 
veteran's back between August 1996 and October 2000, the 
veteran never related any back problems to his period of 
service prior to the filing of his March 2001 claim for 
service connection; rather, he specifically indicated that 
his back problems began in 1996 and that he had no prior 
injury or history of back problems.

The Board notes that later treatment records, beginning with 
the February 2006 private treatment note, indicate a history 
given by the veteran of first injuring his back in service.  
The Board also notes that it may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson 19 Vet. App. 171, 179 (2005).  However, the record 
reflects no medical opinion asserting any nexus between the 
veteran's period of service and any current back condition 
based on the medical record, the veteran's history, or 
anything else; it only reflects notations of the veteran's 
own report of medical history.  In this regard, the Board 
notes that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence," and that and that a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown 8 Vet. App. 406, 
409 (1995).  Thus, the Board finds that there is no competent 
medical evidence of record indicating any nexus between a 
current back disorder and the veteran's period of service.

Moreover, for the reasons stated above, the Board does not 
find the veteran's account of his medical history regarding 
his low back disorder to be consistent with the factual 
evidence of record.  The Board notes that it may reject a 
medical opinion because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  Kowalski, 19 Vet. App. at 179.  Thus, 
assuming arguendo that the Board were to find any of the 
private or VA medical treatment notes beginning in February 
2006, in which the veteran relates his current back disorder 
to an in-service injury, to constitute a competent medical 
nexus opinion, the Board would afford very little probative 
weight to such opinion, as the Board would find such opinion 
to be based on a medical history that contradicts the factual 
evidence of record.

The Board notes the veteran's assertions and testimony that 
his lower back injury occurred in 1978 while pulling on 
ropes, and that he went to a doctor, was told that he pinched 
a nerve in his back, and went to sick call numerous times for 
treatment for his back.  The Board also notes that the 
veteran is competent to determine whether he injured his back 
and received medical treatment for his back in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, such assertions are repeatedly contradicted by both 
the medical record and the veteran's own statements between 
October 1984 and August 1996.  Therefore, to the extent that 
the veteran asserts such injury and treatment, the Board does 
not find such assertions to be credible in light of the 
almost 20 years of medical evidence and evidence from the 
veteran own statements that suggest otherwise.

Second, the evidence reflects that the veteran did not incur 
any injury in service that is related to a current right 
ankle condition.

The Board notes the missing service treatment records, and 
that the veteran testified at his October 2002 RO hearing 
that he tore ligaments and tendons in his right ankle in 
1978, causing a very serious injury, that his ankle gave him 
problems with walking and standing, that he was placed on 
light duty for about six months, and that he had been 
diagnosed as having arthritis of the right ankle, beginning 
in the 1980s.  However, the earliest indication of any right 
ankle problem in the post-service medical record is the 
October 2000 VA treatment record, which is dated nearly 20 
years after the veteran's period of service.  Furthermore, 
the medical record dated from January 1984 to August 1995 
reflects no indication whatsoever of any ankle problems, both 
on examination and by the reports of the veteran.  In this 
regard, the Board notes that in reporting his medical history 
during the period of January 1984 to August 1995, the veteran 
specifically reported at least ten times that he did not have 
and had never had swollen or painful joints, arthritis, or 
foot trouble, and that at no point during these examinations 
or reports of medical history was any ankle problem or 
history of a ankle injury or ankle problems ever noted.

The Board furthermore notes the veteran's assertions and 
testimony that he tore ligaments and tendons in his ankle in 
1978, causing a very serious injury, that his ankle gave him 
problems with walking and standing, that he was placed on 
light duty for about six months, and that he had been 
diagnosed as having arthritis of the right ankle, beginning 
in the 1980s.  The Board again notes that veteran is 
competent to determine whether he injured his right ankle in 
service and received medical treatment for his ankle in 
service and after service.  Id.  However, such assertions are 
repeatedly contradicted by both the medical record and the 
veteran's own statements between October 1984 and August 
1995.  The Board finds this to be particularly the case in 
light of the severity of the in-service ankle injury 
described by the veteran, the extent of subsequent in-service 
and post-service treatment described by the veteran, and the 
reports by the veteran that he had been diagnosed as having 
arthritis of the right ankle as early as the 1980s.  Again, 
in this regard, the Board notes that between October 1984 and 
August 1995 the veteran repeatedly reported that he did not 
have and had never had swollen or painful joints, arthritis, 
or foot trouble, and at no point during these examinations or 
reports of medical history between October 1984 and August 
1995 was any ankle problem or history of a ankle injury or 
ankle problems ever noted.  Therefore, to the extent that the 
veteran asserts such in-service ankle injury and subsequent 
treatment, the Board does not find such assertions to be 
credible.

Also, the Board notes that treatment records, beginning with 
the October 2000 VA medical treatment record, indicate a 
history given by the veteran of first injuring his ankle in 
service.  The Board again notes that it may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
Kowalski, 19 Vet. App. at 179.  However, again, there is no 
medical opinion asserting any nexus between the veteran's 
period of service and any current right ankle condition based 
on the medical record, the veteran's history, or anything 
else; there are only notations of the veteran's own report of 
medical history.  In this regard, the Board again notes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence," and that and that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore, 8 Vet. App. at 409.

Moreover, again, assuming arguendo that the Board were to 
find any of the private or VA medical treatment notes, in 
which the veteran relates his current right ankle disorder to 
an in-service injury, to constitute a competent medical nexus 
opinion, the Board would afford such opinion very little 
probative value, as the Board would find such opinion to be 
based on a medical history that contradicts the factual 
evidence of record.  See Kowalski, 19 Vet. App. at 179.

Finally, the Board acknowledges that the veteran has not been 
provided a VA etiology examination for either of his claimed 
disabilities.  However, as the record does not indicate that 
either of the claimed disabilities may be associated with an 
established event or injury in service, such a VA examination 
is not necessary for the Board to make a final decision on 
the merits.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, even considering the Board's heightened duty to 
consider the benefit of the doubt, service connection is not 
warranted for either a low back disorder or a right ankle 
disorder.


ORDER

1. Entitlement to service connection for a low back disorder 
is denied.

2. Entitlement to service connection for a right ankle 
disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


